PER CURIAM.
Nimali Sondel, the appellant, seeks reversal of an order of the Unemployment Appeals Commission which sustained the decision of the appeals referee and thus affirmed the denial of unemployment compensation benefits. Appellant has failed to include a transcript of the hearing before the appeals referee and therefore is unable to show that the findings of the referee are not supported by competent and substantial evidence. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1980). Also, appellant has not identified a misapplication of law. Accordingly, the order under review is AFFIRMED.
AFFIRMED.
VAN NORTWICK, LEWIS AND HAWKES, JJ., concur.